Kinci-ieloe, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, by and between counsel for the respective parties hereto, as follows:
(1) That the merchandise in question consists of cotton mattress ticking exported from Belgium on or about January 20th, 1939.
(2) That as to the quality numbers noted in schedule A, hereto annexed and made a part hereof, the price at which such or similar imported merchandise is freely offered for sale, packed ready for delivery, in the principal market of the United States to all purchasers, at the time of exportation of the imported merchandise, in the usual wholesale quantities and in the ordinary course of trade, with allowance made for duty, cost of transportation and insurance, and other necessary expenses from the place of shipment to the place of delivery, a commission not exceeding 6 per centum, if any has been paid or contracted to be paid on goods secured otherwise than by purchase, or profits not to exceed 8 per centum and a reasonable allowance for general expenses, not to exceed 8 per centum on purchased goods, are the values as expressed in schedule A, hereto attached, and that there exists no foreign or export values therefore.
(3) That the reappraisement case above noted is hereby submitted on the foregoing stipulation.
On the agreed facts I find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as listed in schedule A, hereto attached and made a part hereof.
Judgment will be rendered accordingly.
SCHEDULE A

Quality Width Value

Newfoundland #978_ 56"_ $0.2792 per yard, net packed.
Newfoundland #978_ 41"_ $0.2681 per yard, net packed.
Clairmont #933_ 64"_ $0.1873 per yard, net packed.
Ostend #894_ 56"_ $0.2358 per yard, net packed.